Citation Nr: 0305185	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  99-09 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
duodenal ulcer disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for duodenal ulcer 
disease.  

The Board remanded the case to the RO in September 2000 for 
readjudication in light of a precedential decision of the 
U.S. Court of Appeals for the Federal Circuit which changed 
the standard of review for determining new and material 
evidence.  Following readjudication, the case was returned to 
the Board for continuation of appellate review.  


FINDINGS OF FACT

1.  The RO last denied the claim of entitlement to service 
connection for duodenal ulcer disease in October 1970.

2.  Evidence received subsequent to the October 1970 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the case.  


CONCLUSIONS OF LAW

1.  The October 1970 rating decision denying entitlement to 
service connection for duodenal ulcer disease is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2002).

2.  Evidence received since the RO's October 1970 decision is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that, in August 1963, the 
veteran complained of increasing pain in the stomach, 
radiating to the chest.  The discomfort had reportedly been 
present for the past two weeks.  No clinical findings were 
recorded.  Amphogel was recommended.  In September 1964, the 
veteran complained of a mild abdominal pain (nonlocalizing) 
without nausea, vomiting or diarrhea.  It was found that the 
abdomen was soft without tenderness.  The impression was 
viral syndrome.  

An examination was performed in July 1965 for service 
separation.  The veteran denied stomach, liver or intestinal 
trouble.  Physical examination revealed no pertinent 
abnormality.  

A report was received in February 1966 from J. M. Kahan, M.D.  
According to the physician, x-rays revealed that the veteran 
had a gastric ulcer.  

A VA gastrointestinal examination was performed in August 
1966.  The veteran gave a history of epigastric discomfort 
associated with some nausea and vomiting since January 1966.  
He indicated that epigastric discomfort was brought on when 
he was hungry or when under nervous tension.  It was usually 
relieved by the intake of food.   Reportedly he had been seen 
by his private physician after several months of this 
discomfort, and was advised that he had a duodenal ulcer.  
Physical examination was performed.  An upper 
gastrointestinal series (UGI) disclosed a normal distal 
esophagus, stomach and duodenum.  The diagnoses included no 
evidence of duodenal ulcer disease.

The RO entered a rating decision in October 1966 denying 
service connection for duodenal ulcer disease.  The veteran 
was informed of that decision by letter later that month and 
did not perfect an appeal.

A report was received in May 1970 from Dr. Kahan, who 
indicated that the veteran had been under his care for the 
past five years for treatment of a recurring gastric ulcer.  
In February 1970, x-ray examination showed a visible duodenal 
ulcer.  

A VA gastrointestinal examination was performed in July 1970.  
The veteran gave a history dating back to 1966 when he began 
to having epigastric discomfort associated with nausea and 
vomiting.  Reportedly, epigastric discomfort was usually 
present when the veteran was hungry or under tension.  It was 
relieved by the intake of food.  The veteran remarked that he 
had been informed by a private physician that he had a 
duodenal ulcer.  Clinical inspection of the abdomen was 
performed.  A UGI revealed a small posterior wall duodenal 
bulb ulcer.  The diagnosis was active duodenal ulcer.  

The RO entered a rating decision in October 1970 again 
denying service connection for duodenal ulcer disease.  The 
veteran was informed of that decision by letter later that 
month and did not appeal within the one year prescribed 
period.

Medical records were added to the claims file during the 
period from 1971 to 1998.  They reflect treatment for 
conditions which are not the subject of this appeal.

A statement was received from Dr. Kahan in January 1999.  It 
relates that the veteran was ill with a gastric disturbance 
from April 28, 1970 to May 17, 1970.  

Received in August 1991, were records from an August 1982 
hospitalization at Mt. Sinai.  These records reveal a long 
history of ulcers.  In 1992, the veteran submitted VA 
outpatient clinic records which note a diagnosis of peptic 
ulcer disease but offer no opinion relating the disorder to 
service.  

The veteran also has submitted an undated note from Dr. Kahan 
who reported a history of a gastric disturbance between April 
and May 1970.  

Further, the record includes an October 1968 employment 
physical examination report that was received in January 
1999.  Therein, the veteran gave a history of having had 
ulcers for which he had been taking medication for a one year 
period.  Symptoms reportedly continued.  On clinical 
inspection, it was noted that the veteran had no 
gastrointestinal tendencies.  A notation records the 
appellant's report that a peptic ulcer had been present since 
1955.

A hearing was held at the RO in April 2000 before the 
undersigned Veterans Law Judge.  In testimony, the appellant 
related he had an ulcer dating from 1965 during service, and 
that he began treatment for the ulcer with a private 
physician shortly after his discharge from service.  He 
stated that the physician at that time took a UGI which 
confirmed the presence of ulcer disease.

VA medical records, dated from May 1999 to October 2001 
reflect that the veteran received treatment for 
gastroesophageal reflux disease (GERD).  He gave a history of 
longstanding GERD.  Endoscopy was normal.  No reference was 
made to treatment of ulcer disease.  

In January 2003, the veteran reported that he had no 
additional evidence to submit.

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claim, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by the 
supplemental statement of the case dated in December 2002 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.   There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statements of the case what evidence had been received, and 
in January 2003, he reported that no additional evidence was 
available.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.   
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Hence, the 
Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, certain 
chronic diseases, including peptic ulcer disease, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

An unappealed rating decision of the RO is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).  However, a claim may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and, which by 
itself, or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The 2001 amendment to this regulation 
is not applicable in this case as it is only effective for 
claims filed on or after August 29, 2001.  

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The appellant's 
claim of entitlement to service connection for duodenal ulcer 
disease was last considered by the RO in October 1970.

Using these guidelines, the Board's analysis of the evidence 
submitted for the purpose of reopening the veteran's current 
claim must include a review of all evidence submitted since 
the October 1970 RO rating action.  The Board will, however, 
first review the evidence that was before the RO in October 
1970 when the veteran's claim was last denied.

The evidence considered in connection with the RO's October 
1970 rating decision denying entitlement to service 
connection for duodenal ulcer disease demonstrated two 
isolated, in-service episodes of gastrointestinal symptoms.  
Neither episode was attributed by service department 
examiners to any organic gastrointestinal pathology.  With 
the exception of these two episodes, there were no other 
documented occurrences of any gastrointestinal-type 
complaints during the veteran's period of military service, 
and examination was normal at service separation.  In fact, 
he then acknowledged that he was not having stomach or 
intestinal trouble.

A statement from a private physician, dated less than one 
year after the veteran's separation from service, indicates 
the presence of active ulcer disease, reportedly confirmed by 
x-ray examination.  The physician's statement was not, 
however, supported by treatment records; in particular, by 
the actual report of the UGI said to demonstrate the reported 
duodenal ulcer disease.  Significantly, a VA examination, 
including a UGI, performed about one year after the veteran 
had completed service, demonstrated no duodenal ulcer 
disease.  Active ulcer disease was first confirmed by VA UGI 
about five years after the veteran had completed military 
service.  The weight of competent medical evidence of record 
in October 1970 did not demonstrate that duodenal ulcer 
disease was present during service, to a compensable degree 
during the first postservice year, or that duodenal ulcer 
disease was otherwise attributable to service.

Evidence added to the record since the RO's October 1970 
rating decision includes the veteran's assertions and 
testimony that he has duodenal ulcer disease which began in 
service.  This evidence is essentially cumulative of 
statements which were before the RO when it entered its prior 
adverse determination.  Cumulative evidence is not new 
evidence.  

Also added to the record since the October 1970 rating action 
was a statement in which the veteran's private physician 
recalled treating the veteran for a gastrointestinal 
disturbance during 1970.  As well, a report of an employment 
physical examination in 1968 relates the veteran's history of 
having an ulcer.  This evidence is new.  Neither the 
veteran's private physician nor the physician who conducted 
the employment physical, however, offered an opinion that the 
veteran's ulcer disease was attributable to service.  Other 
medical evidence added to the record since October 1970 
includes reports since 1998 reflecting the veteran's 
treatment for longstanding symptoms of GERD.  This additional 
medical evidence is new.  It merely shows, however, 
postservice treatment for a gastrointestinal disease other 
than duodenal ulcer disease.  In any event, this additional 
medical evidence does not contain medical opinion relating 
duodenal ulcer disease, if now present, to military service.  
Hence, the additional evidence is not material.

For reasons discussed above, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for duodenal ulcer 
disease.  Accordingly, the application to reopen is denied.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for duodenal ulcer 
disease. 



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 
k

